Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 as been entered.


Examiner’s Note
An interview was held with Applicant’s representative on 03/03/2022, the examiner proposed an amendment for compact prosecution, however agreement could not be reached.

Claims
Claims 13-15 and 26 has been withdraw subsequent Restrictions mailed on 03/11/2021.

 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the shape memory actuator wires" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the two shape memory actuator wires" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the two shape memory actuator wires".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation " the shape memory actuator wires ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation " the shape memory actuator wires ".  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-9 recites the limitation "the two shape memory actuator wires".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-10, 21, 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S Publication 2009/0295986 A1 to TOPLISS et al. (TOPLISS).

Re: Claim 1:
TOPLISS discloses:
A shape memory alloy actuation apparatus comprising: 
a support structure (See Figs.1-13: support structure 2);
a movable element (See Figs.1-13: movable element 21) supported on the support structure (See Figs.1-13: support structure 2) by a suspension system arranged to guide movement of the movable element (See Figs.1-13: movable element 21) along a movement direction (optical axis ‘O” as described in ¶0120) with respect to the support structure (See Figs.1-13: support structure 2);

wherein the two-shape memory alloy actuator wires (See Figs.1-13: shape memory alloy actuator wires 31,31) have an angle therebetween in the range from 70 to 110 degrees as viewed along the movement direction (See Figs.1-13: ¶0176: discloses shape memory alloy wires 31, 31/length 42 as shown in figure 2 is at an angle of 60 degrees).
	TOPLISS discloses all the limitations of claim 1 including shape memory alloy actuator wires having an acute angle, and further discloses that the acute angle is 70 degrees when viewed along the movement direction, and further discloses the acute angle may be chosen depending on the desired range of movement of the lens element 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to elect different angles of  the two shape memory alloy actuator wires depending on the system requirement, further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144 II A).

Re: Claim 4:
TOPLISS discloses:
The shape memory alloy actuation apparatus according to claim 1, TOPLISS discloses all the limitations of claim 1, and further discloses an angle of less than 90 degree and greater than 90-degree therebetween as viewed along the movement direction (See Figs. 1-13: ¶0017, ¶0160: the wires are arranged at an angle of less than 180.degree, preferably 90 degree).

Re: Claim 5:
TOPLISS discloses:
The shape memory alloy actuation apparatus according to claim 1, TOPLISS discloses all the limitations of claim 1, and wherein the shape memory alloy actuator wires (See Fig.8: shape memory alloy actuator wires 31, 31) are inclined at the same acute angle with respect to a plane normal to the movement direction (See Figs. 1-13: ¶00176: the wires 31, 31 are inclined to same acute angle with respect to a plane normal to the movement along optical axis).

Re: Claim 6:
TOPLISS discloses:
The shape memory alloy actuation apparatus according to claim 1, TOPLISS discloses all the limitations of claim 1, and wherein the shape memory alloy actuator wires (See Figs. 1-13: shape memory alloy actuator wires 31, 31) are inclined with respect to a plane normal to the movement direction in the same sense (See Figs. 1-13: the wires 31, 31 are inclined to same acute angle with respect to a plane normal to the optical axis movement direction).

Re: Claim 7:
TOPLISS discloses:
The shape memory alloy actuation apparatus according to claim 1, TOPLISS discloses all the limitations of claim 1, and wherein the two shape memory alloy actuator wires (See Figs. 1-13: shape memory alloy actuator wires 31, 31) are inclined such that one of the two SMA actuator wires drives movement of the movable element (See Figs. 1-13:  21) relative to the support structure (See Figs. 1-13: ¶0057at least one length of SMA wire held in tension between the camera lens element and the support structure 2) in a first direction, and the other of the two SMA actuator wires drives movement of the movable element relative to the support structure in a second direction, where the second direction is opposite to the first direction (See Figs.1-13: ¶0049, ¶0141: subassembly 30 in a dedicated process separate from the remainder of the camera 1 allows the tension and length of each half of the piece 31 of SMA wire on opposite sides of the two mounting members 32 and 33 to be accurately controlled).

Re: Claim 8:
TOPLISS discloses:
The shape memory alloy actuation apparatus according to claim 7, TOPLISS discloses all the limitations of claim 7, and wherein the two-shape memory alloy actuator wires are located on opposite sides of the movable element (See Figs.1-13: shape memory alloy actuator wire lengths 31, 31 are positioned on opposite sides of the movable element 21 at crimps 34, 35, the claim has been given broadest reasonable interpretation since opposite sides are not defined by the claim).

Re: Claim 9:
TOPLISS discloses:
The shape memory alloy actuation apparatus according to claim 1, TOPLISS discloses all the limitations of claim 1, and further comprising an electrical connector provided on the movable element (¶0139, ¶0162: electrical connections are formed on crimps which are mounted on movable element 21) providing an electrical connection between the two-shape memory alloy actuator wires.

Re: Claim 10:
TOPLISS discloses:
The shape memory alloy actuation apparatus according to claim 9, TOPLISS discloses all the limitations of claim 9, and wherein the two straight lengths of shape memory alloy actuator wire (See Figs: 1-13: shape memory alloy actuator wires 31, 31) and the electrical connector (See Figs.1-13: ¶0162, ¶0199) are parts of a single piece of SMA actuator wire.

Re: Claim 21:
TOPLISS discloses:
The shape memory alloy actuation apparatus according to claim 1, TOPLISS discloses all the limitations of claim 1, and wherein the movable element (See Figs.1-13: ¶0119: movable element 6) is a lens element comprising at least one lens (See Fig.8: ¶0119:  lens 8).

Re: Claim 23:
TOPLISS discloses:



Re: Claim 24:
TOPLISS discloses:
The shape memory alloy actuation apparatus according to claim 21, TOPLISS discloses all the limitations of claim 21, and wherein the support structure has an image sensor mounted thereon, the lens element being arranged to focus an image on the image sensor (See Fig.1: ¶00118: image sensor 4).

Re: Claim 25:
TOPLISS discloses:
The shape memory alloy actuation apparatus according to claim 21, TOPLISS discloses all the limitations of claim 21, and wherein the at least one lens has a diameter of at most 20 mm (¶0082: discloses lens diameter maximum 10 which is within the claimed range).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11, 13, 22 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication 2009/0295986 A1 to TOPLISS et al. (TOPLISS) as applied to claim 1 above, combined with the following reasons.

Re: Claim 11:
TOPLISS discloses:
The shape memory alloy actuation apparatus according to claim 1, TOPLISS discloses all the limitations of claim 1, and wherein the lengths of shape memory alloy actuator wire are each inclined at an angle (See Fig. 2 as annotated by the examiner: angle A) with respect to a plane normal to the movement direction.
TOPLISS does not explicitly disclose a specific angle in the range from 5 to 15 degrees, 
although TOPLISS does not discloses specific angle in the range from 5 to 15 degrees , however TOPLISS discloses wherein the lengths of shape memory alloy actuator wire are each inclined at an angle with respect to a plane normal to the movement direction, and that such angle is dependent on movement of lens in the movement direction, the desired angle being a result-effective variable achieving the result of a specific angle depending on the system requirement, since TOPLISS teaches that the SMA wires are attached to the static part  and the moving part in such a configuration that they are capable of providing relative movement of the moving part  with multiple degrees of freedom for providing both autofocus and OIS.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired specific angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Re: Claim 13:
TOPLISS discloses:
The shape memory alloy actuation apparatus according to claim 1, TOPLISS discloses all the limitations of claim 1, and wherein the lengths of shape memory alloy actuator wire are each inclined at an angle with respect to a plane normal to the movement direction.
TOPLISS does not explicitly disclose a specific angle in the range from 8 to 12 degrees
TOPLISS discloses wherein the lengths of shape memory alloy actuator wire are each inclined at an angle in the range from 8 to 12 degrees with respect to a plane normal to the movement direction, although TOPLISS does not discloses specific angle in the range from 8 to 12 degrees , however TOPLISS discloses an angle between the lengths of shape memory alloy actuating wires as viewed along the movement direction being a result-effective variable achieving the result of movement of lens and the specific angle depends on the needed movement of the lens, since TOPLISS teaches that the SMA wires are attached to the static part  and the moving part  in such a configuration that they are capable of providing relative movement of the moving part with multiple degrees of freedom for providing both autofocus and OIS.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired specific angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Re: Claim 22:
TOPLISS discloses:

wherein the at least one lens is made of glass.
However the examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to select glass for producing lens of the claimed invention the SMA actuation apparatus may be a camera in which the lens element is arranged to focus an image on the image sensor pertaining, furthermore it is well known to make Optical glass, plastic, and polycarbonate are the most commonly used materials for fabricating lenses.

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication 2009/0295986 A1 to TOPLISS et al. (TOPLISS) as applied to claim 1 above, and further in view of U.S Publication number 2015/0135703 A1 to EDDINGTON et al. (EDDINGTON).

Re: Claim 16:
TOPLISS discloses:
The shape memory alloy actuation apparatus according to claim 1, TOPLISS discloses all the limitations of claim 1, TOPLISS discloses flexures, 
TOPLISS does not explicitly disclose: 	wherein the suspension system comprises a bearing arrangement.
However, EDDINGTON teaches:

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure TOPLISS to include the teachings of EDDINGTON, because EDDINGTON teaches that suspension system may employ ball bearing as an alternative to flexures and this configuration provides the benefit of moving a movable element relative to a support structure in two orthogonal directions (EDDINGTOM: ¶0004).


Re: Claim 17:
TOPLISS modified by EDDINGTON discloses:
The shape memory alloy actuation apparatus according to claim 16, modified TOPLISS discloses all the limitations of claim 16, wherein the bearing arrangement comprises at least one bearing comprising bearing surfaces on the support structure and the moveable element and at least one rolling bearing element disposed between bearing surfaces (EDDINGTON: ¶0043: the suspension system 7 could employ ball bearings or alternatively flexures).
 

Re: Claim 18:
TOPLISS modified by EDDINGTON discloses:
The shape memory alloy actuation apparatus according to claim 17, modified TOPLISS discloses all the limitations of claim 17, wherein at least one of the bearing surfaces is made of metal.


Re: Claim 19:
TOPLISS modified by EDDINGTON discloses:
The shape memory alloy actuation apparatus according to claim 18, modified TOPLISS discloses at least one support structure and the movable element, and the bearing surface on the at least one of the support structure and the moveable element, the modified TOPLISS does not disclose molding at least one of the support structure and the inserting metal into the at least one of element the support structure and the moveable element
ln regard to claim 19, the modified TOPLISS substantially discloses the invention as claimed (discussed supra) including the support structure and movable element, but does not disclose at least one of the support structure and the moveable element is manufactured by molding and by inserting a metal in the molded element, the claim 19 is therefore a product by process claim. Further even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is un-patentable even though the prior product was made by a different process” (MPEP 2113).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication 2009/0295986 A1 to TOPLISS et al. (TOPLISS) in view of U.S Publication number 2015/0135703 A1 to EDDINGTON et al. (EDDINGTON), as applied to claim 16 above, and further in view of U.S Publication 2016/0259178 A1 to MILLER et. al. (MILLER).

Re: Claim 20:
TOPLISS modified by EDDINGTON discloses:
The shape memory alloy actuation apparatus according to claim 16, modified TOPLISS discloses all the limitations of claim 16, the modified TOPLISS is silent regarding:
wherein the bearing arrangement comprises at least one plain bearing.
However, MILLER teaches:
wherein the bearing arrangement comprises at least one plain bearing (MILLER: ¶0031:  The surfaces engaged by the bearing can be metal, and can be processed by laser polishing, electro polishing or other methods to provide a low surface roughness and further reduce friction at the sliding bearing interface).
It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to interpret mechanical bearing as a plain bearing as disclosed by MILLER as it is merely composed of just the bearing surface with no rolling elements , further plain bearings are one of the form of  mechanical bearings and are the simplest type of bearing and are generally the least expensive and, depending on the materials, have much longer lives than other types.

Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication 2009/0295986 A1 to TOPLISS et al. (TOPLISS) in view of WO 2016/189314 A1 (U.S Publication 2018/0149142A1 BUNTING et. al. (BUNTING)) has been used for citation only.

Re: Claim 27:
TOPLISS discloses:
A method of assembling a shape memory alloy actuation apparatus according to claim 1, TOPLISS discloses all the limitations of claim 1, TOPLISS is silent regarding the method of assembling shape memory alloy actuator apparatus comprising:
providing a strut element shaped to comprise a sacrificial strut body and crimp tabs held apart by the sacrificial strut body;
the sacrificial struct body comprises a bend line extending across its width; laying at least one length of shape memory alloy actuator wire across the crimp tabs of the strut element;
folding and pressing the crimp tabs over the length of shape memory alloy actuator wire to form crimps holding the length of shape memory alloy actuator wire therebetween;
bending the sacrificial struct body along the bend line such that the shape memory wire can be attached in their respective orientations;
attaching the crimps to the support structure and the movable element, respectively; and removing the sacrificial strut body, leaving the crimps attached to the support structure and the movable element, respectively.
However, BUNTING teaches:
providing a strut element (See Figs.1-7: ¶0025: strut element 1) shaped to comprise a sacrificial strut body (See Figs.1-7: ¶0025: 8) and crimp tabs (See Figs.1-7: ¶0025: 5,6) held apart by the sacrificial strut body (See Figs.1-7: ¶0025: 8);

laying at least one length of shape memory alloy (See Figs.1-7: ¶0026) actuator wire across the crimp tabs (See Figs.1-7: 5,6) of the strut element;
folding and pressing the crimp tabs (See Figs.1-7: ¶0027) over the length of shape memory alloy actuator wire (See Figs.1-7: 2) to form crimps holding the length of shape memory alloy actuator wire (See Figs.1-7: 2) therebetween;
bending the sacrificial strut body along the bend line (See Figs.1-7:  ¶0015, ¶0024: the strut element is shaped to further comprise two mount portions held apart by the sacrificial strut body , the fret 1 is a type of strut element, the fret 1 may be made of metal, for example phosphor bronze, steel or laminate containing conductive components, the fret 1 may be a flat or a formed strip, the examiner notes that forming is typically a process of bending along a bend line) such that the shape memory wire can be attached in their respective orientations (this is merely crimping of shape memory wires in their respective crimps discussed above);
attaching the crimps to the support structure and the movable element, respectively (See Figs.1-7: ¶0033); and 
removing the sacrificial strut body (See Figs.1-7: ¶0033), leaving the crimps attached to the support structure and the movable element (See Figs.1-7: ¶0033: the sacrificial strut body 8 may be removed by, for example, mechanical or laser cutting, this leaves the crimps 4 attached to the static part 5 and the moving part 6), respectively.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to assemble length of shape memory actuator wire of TOPLISS 
Further in regard to claim 27, TOPLISS discloses all the structural limitations of claim 1 (discussed supra). The claim 27 is a product-by-process claim as claim 27 does not supplement structural limitations rather recites a process of manufacturing e.g. laying, folding and pressing, bending, attaching and removing, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is un-patentable even though the prior product was made by a different process” (MPEP 2113).

Re: Claim 28:
TOPLISS modified by BUNTING discloses:
The method according to claim 27, modified TOPLISS discloses all the limitations of claim 27, and wherein the at least one length of shape memory alloy actuator wire comprises two lengths of shape memory alloy actuator wire (See Fig.5).
	
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        March 8, 2022